DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the recitation that the stop member arrests relative motion between the tube and sleeve in lines 15-16 clearly sets forth arresting or stopping relative motion between the tube and sleeve, then in lines 18-19 the claim recites the stop member allows further relative movement of the tube relative to the sleeve which contradicts arresting the movement between these two elements which renders the claim indefinite when it is not clear what motion is arrested and which is permitted or whether one is a typographical error and they both should either stop movement or allow movement when the scope of the claim cannot be determined based on this vague claim language.  If there are two different types of motion being claimed here, where one is arrested and the other can occur, then they need to be specifically since movement and motion between two objects when not specific enough to understand what movement or motion would mean that when motion is arrested that motion cannot occur, which would make permitting movement between the two from occurring no matter which direction or how, the first statement of arresting means movement between the two cannot occur, it is then indefinite to say they then can move in some other way without more specifics on what motion is arrested and which can occur thereby rendering the claim indefinite where the scope of the claim cannot be determined.  Claim 2 sets forth the same confusion by once again arresting motion but other movement is permitted, where arresting movement between two objects and permitting relative movement are contradictory.  It is believed the wording is just incorrect and motion arrested and permitted are in some way different but it is not clear how, so for speedy prosecution it will be considered that either arrested motion, permitted motion of some kind, or both are covered by the claim language and will be treated as such.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berneski (5676174).  The reference to Berneski discloses the recited sealing device for sealing a free end of a generally tubular object (fig 2 shows a device 10 sealing the free end 16 of a tubular object such as a pipe 12; abstract defines a plug to seal), the sealing device comprising:

a main body (10; fig 2) comprising either a sleeve (20; fig 2) which may, when the sealing device is engaged with the free end of a generally tubular object, surround the free end of the generally tubular object (seen in fig 2), or a protrusion which may, when the sealing device is engaged with the free end of the generally tubular object, be inserted into the interior of the free end of the generally tubular object;
a grip arrangement (32; figs 1, 2) which is connected to or supported by the main body, and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end 16 of the generally tubular object 12 (seen in fig 2), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (col 6, lines 1-15 discusses radially inward movement of the grip 32);
a grip drive arrangement (48; figs 1-2) operable to drive the grip arrangement radially with respect to the central axis of the main body, towards the surface of the generally tubular object (col 5, line 6 to col 6, line 15 discusses this); and
a stop member (40,42; fig 2 to 2A), arranged so that, when the sealing device is engaged with the free end of the generally tubular object, the stop member arrests relative motion of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (as seen in fig 2A the stop members grip the outer end of the tubular object and would therefore would arrest movement between the two), and when the grip drive arrangement is operated to drive the grip arrangement radially towards the surface of the generally tubular object, the stop member allows further relative movement of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (since sleeve 20 is capable of twisting if the portion 18 is held to create the gripping motion that this twisting motion is further relative movement which is permitted while longitudinal motion is arrested to keep the plug from pulling off the end of the tubular 12).
With respect to claim 2, the stop member is a resilient member (42 is resilient; col 4, lines 42-60 discusses using elastomeric material, where such materials have resilient properties as is known in the art), arranged so that, when the sealing device is engaged with a first level of force with the free end of the generally tubular object, the resilient member arrests relative motion of the generally tubular object with respect to the sleeve or the protrusion of the sealing device, and when the grip drive arrangement is operated to drive the grip arrangement radially towards the surface of the generally tubular object, the resilient member deforms to allow further relative movement of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (see above discussion of how both motions are covered by the members 40,42; col 4, lines 42-60 discuss compression which would help arrest motion by at least longitudinal movement yet twisting motion is permitted as discussed above).
	With respect to claim 3, the recited method is suggested by the reference as well which includes the structure and is provided with that structure as discussed for claim 1 above and for the same reasons is taught for the method of providing this structure, specifically: 
	A method of sealing a free end of a generally tubular object, comprising: providing a sealing device 10 for sealing the free end 16 of the generally tubular object 12 (fig 2), the sealing device comprising:
a main body 10 comprising either a sleeve 12 (see above claim 1) which, when the sealing device is engaged with the free end 16 of the generally tubular object 12, surrounds the free end of the generally tubular object (fig 2), or a protrusion which, when the sealing device is engaged with the free end of the generally tubular object, be inserted into the interior of the free end of the generally tubular object;

a grip arrangement 32 which is connected to or supported by the main body, and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object (fig 2), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (see discussion above for claim 1),
	a grip drive arrangement 48 operable to drive the grip arrangement radially with respect to the central axis of the main body, towards the surface of the generally tubular object (see above);
engaging the sealing device with the free end of the generally tubular object, wherein, when the sealing device is fully engaged with the free end of the generally tubular object, the free end of the generally tubular object contacts a part of the sealing device at a first longitudinal position (fig 2 shows this);
before activating the grip drive arrangement, engaging the sealing device with the free end of the generally tubular object so that the free end of the generally tubular object is spaced apart from the part of the sealing device (fig 2), in a second longitudinal position which is spaced at a distance from the first longitudinal position; and activating the grip drive arrangement to drive the grip arrangement radially with respect to the main body (col 5, line 6 to col 6, line 15 discusses this), and with respect to the central axis of the main body, towards the surface of the generally tubular object.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (CN 1055 46267).  The reference to Guo discloses the recited sealing device for sealing a free end of a generally tubular object (pipe plug, title), the sealing device comprising:
a main body (8; fig 2) comprising either a sleeve (8; fig 2) which may, when the sealing device is engaged with the free end of a generally tubular object, surround the free end of the generally tubular object (a pipe 7; fig 2), or a protrusion which may, when the sealing device is engaged with the free end of the generally tubular object, be inserted into the interior of the free end of the generally tubular object;
a grip arrangement (5; fig 2) which is connected to or supported by the main body (it Is seen to be held inside of the main body sleeve portion), and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object (seen in fig 2;  grip 5 engages the outside of pipe 7), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (there is a gap provided between members 5 and 1 in fig 2 which suggests radial movement);
a grip drive arrangement (2; fig 2) operable to drive the grip arrangement radially with respect to the central axis of the main body, towards the surface of the generally tubular object (fig 2 suggests this via the gap and adjustable screws); and
a stop member (11; fig 2), arranged so that, when the sealing device is engaged with the free end of the generally tubular object, the stop member arrests relative motion of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (as seen in fig 2 the stop member 11 grips the outer end of the tubular object and would therefore would arrest movement between the two; suggested by abstract), and when the grip drive arrangement is operated to drive the grip arrangement radially towards the surface of the generally tubular object, the stop member allows further relative movement of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (since there is a gap suggests that some movement would be permitted).
With respect to claim 2, the stop member is a resilient member (11 is resilient; elastomeric material to seal and expand, where such materials have resilient properties as is known in the art), arranged so that, when the sealing device is engaged with a first level of force with the free end of the generally tubular object, the resilient member arrests relative motion of the generally tubular object with respect to the sleeve or the protrusion of the sealing device, and when the grip drive arrangement is operated to drive the grip arrangement radially towards the surface of the generally tubular object, the resilient member deforms to allow further relative movement of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (see above discussion of how both motions are covered by the members the abstract discuss compression which would help arrest motion by at least longitudinal movement yet twisting motion is permitted as discussed above).
	With respect to claim 3, the recited method is suggested by the reference as well which includes the structure and is provided with that structure as discussed for claim 1 above and for the same reasons is taught for the method of providing this structure, specifically: 
	A method of sealing a free end of a generally tubular object, comprising: providing a sealing device 10 for sealing the free end of the generally tubular object 7 (fig 2), the sealing device comprising:
a main body 8 comprising either a sleeve 8 (see above claim 1) which, when the sealing device is engaged with the free end of the generally tubular object 7, surrounds the free end of the generally tubular object (fig 2), or a protrusion which, when the sealing device is engaged with the free end of the generally tubular object, be inserted into the interior of the free end of the generally tubular object;
a grip arrangement 5 which is connected to or supported by the main body, and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object (fig 2), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (see discussion above for claim 1),
	a grip drive arrangement 2 operable to drive the grip arrangement radially with respect to the central axis of the main body, towards the surface of the generally tubular object (see above);
engaging the sealing device with the free end of the generally tubular object, wherein, when the sealing device is fully engaged with the free end of the generally tubular object, the free end of the generally tubular object contacts a part of the sealing device at a first longitudinal position (fig 2 shows this);
before activating the grip drive arrangement, engaging the sealing device with the free end of the generally tubular object so that the free end of the generally tubular object is spaced apart from the part of the sealing device (fig 2), in a second longitudinal position which is spaced at a distance from the first longitudinal position; and activating the grip drive arrangement to drive the grip arrangement radially with respect to the main body (abstract suggests this), and with respect to the central axis of the main body, towards the surface of the generally tubular object.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustus (3326243).  The reference to Augustus discloses the recited sealing device for sealing a free end of a generally tubular object (pipe plug, title), the sealing device comprising:
a main body (21; fig 1) comprising either a sleeve (19; fig 1) which may, when the sealing device is engaged with the free end of a generally tubular object, surround the free end of the generally tubular object (pipe 12; seen in fig 1), or a protrusion which may, when the sealing device is engaged with the free end of the generally tubular object, be inserted into the interior of the free end of the generally tubular object;
a grip arrangement (22; fig 1) which is connected to or supported by the main body (axial movement creates camming action to contract grip 22; col 2, lines 62-72), and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end  of the generally tubular object  (seen in fig 1), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (axial movement creates the camming action, see above);
a grip drive arrangement (14,16,17; fig 1) operable to drive the grip arrangement radially with respect to the central axis of the main body, towards the surface of the generally tubular object (col 2, lines 62-72 discusses this and continuing in col 3 line 7); and
a stop member (23; fig 2), arranged so that, when the sealing device is engaged with the free end of the generally tubular object, the stop member arrests relative motion of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (as seen in fig 2 the stop member grip the outer end of the tubular object and would therefore would arrest movement between the two), and when the grip drive arrangement is operated to drive the grip arrangement radially towards the surface of the generally tubular object, the stop member allows further relative movement of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (the movement of the sealing device occurs under compression after specific motion which would arrest further motion but still permits the twisting motion to expand the stop member 23).
With respect to claim 2, the stop member is a resilient member (23 is elastic and therefore resilient; col 2, lines 52-62 discusses using elastic material, where such materials have resilient properties as is known in the art), arranged so that, when the sealing device is engaged with a first level of force with the free end of the generally tubular object, the resilient member arrests relative motion of the generally tubular object with respect to the sleeve or the protrusion of the sealing device, and when the grip drive arrangement is operated to drive the grip arrangement radially towards the surface of the generally tubular object, the resilient member deforms to allow further relative movement of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (see above discussion of how both motions are covered by the members 23; col 4, lines 42-60 discuss compression which would help arrest motion by at least longitudinal movement yet twisting motion is permitted as discussed above; col 2, lines 63-72).
	With respect to claim 3, the recited method is suggested by the reference as well which includes the structure and is provided with that structure as discussed for claim 1 above and for the same reasons is taught for the method of providing this structure, specifically: 
	A method of sealing a free end of a generally tubular object, comprising: providing a sealing device 10 for sealing the free end 16 of the generally tubular object 12 (fig 1), the sealing device comprising:
a main body 21 comprising either a sleeve 19 (see above claim 1) which, when the sealing device is engaged with the free end of the generally tubular object 12, surrounds the free end of the generally tubular object (fig 1), or a protrusion which 27 (fig 1), when the sealing device is engaged with the free end of the generally tubular object, be inserted into the interior of the free end of the generally tubular object;
a grip arrangement 22 which is connected to or supported by the main body, and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object (fig 1), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (see discussion above for claim 1),
	a grip drive arrangement 14,16,17 operable to drive the grip arrangement radially with respect to the central axis of the main body, towards the surface of the generally tubular object (see above);
engaging the sealing device with the free end of the generally tubular object, wherein, when the sealing device is fully engaged with the free end of the generally tubular object, the free end of the generally tubular object contacts a part of the sealing device at a first longitudinal position (fig 1 shows this);
before activating the grip drive arrangement, engaging the sealing device with the free end of the generally tubular object so that the free end of the generally tubular object is spaced apart from the part of the sealing device (fig 1), in a second longitudinal position which is spaced at a distance from the first longitudinal position; and activating the grip drive arrangement to drive the grip arrangement radially with respect to the main body (see above), and with respect to the central axis of the main body, towards the surface of the generally tubular object.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (3844313).  The reference to Arnold discloses the recited sealing device for sealing a free end of a generally tubular object (fig 5 shows a device sealing the free end of a tubular object such as a pipe 100; abstract defines a plug to seal), the sealing device comprising:
a main body (85,86,87; fig 5) comprising either a sleeve (87; fig 5) which may, when the sealing device is engaged with the free end of a generally tubular object, surround the free end of the generally tubular object (seen in fig 5), or a protrusion (86; fig 5) which may, when the sealing device is engaged with the free end of the generally tubular object, be inserted into the interior of the free end of the generally tubular object;
a grip arrangement (110,111; fig 5) which is connected to or supported by the main body, and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object 100 (seen in fig 5), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (col 8, line 9 to col 9, line 28 discusses the gripping function of the elements of the plug);
a grip drive arrangement (97; fig 5) operable to drive the grip arrangement radially with respect to the central axis of the main body, towards the surface of the generally tubular object (col 8, line 30 to col 9, line 28 discusses this); and
a stop member (92,95; fig 5), arranged so that, when the sealing device is engaged with the free end of the generally tubular object, the stop member arrests relative motion of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (as seen in fig 5 the stop members grip the outer end of the tubular object and would therefore would arrest movement between the two), and when the grip drive arrangement is operated to drive the grip arrangement radially towards the surface of the generally tubular object, the stop member allows further relative movement of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (since sleeve 87 is capable of twisting via threads with respect to portion 86 and that this twisting motion is further relative movement which is permitted while longitudinal motion is arrested to keep the plug from pulling off the end of the tubular 100 as the sleeve is threaded onto the remaining structure).
With respect to claim 2, the stop member is a resilient member (92 is resilient; col 8, lines 14-29), arranged so that, when the sealing device is engaged with a first level of force with the free end of the generally tubular object, the resilient member arrests relative motion of the generally tubular object with respect to the sleeve or the protrusion of the sealing device, and when the grip drive arrangement is operated to drive the grip arrangement radially towards the surface of the generally tubular object, the resilient member deforms to allow further relative movement of the generally tubular object with respect to the sleeve or the protrusion of the sealing device (see above discussion of how both motions are covered by the members).
	With respect to claim 3, the recited method is suggested by the reference as well which includes the structure and is provided with that structure as discussed for claim 1 above and for the same reasons is taught for the method of providing this structure, specifically: 
	A method of sealing a free end of a generally tubular object, comprising: providing a sealing device 10 for sealing the free end 16 of the generally tubular object 100 (fig 5), the sealing device comprising:
a main body 85-87 comprising either a sleeve 87 (see above claim 1) which, when the sealing device is engaged with the free end of the generally tubular object 100, surrounds the free end of the generally tubular object (fig 5), or a protrusion 86 which, when the sealing device is engaged with the free end of the generally tubular object, be inserted into the interior of the free end of the generally tubular object 100 (fig 5);
a grip arrangement 110,111 which is connected to or supported by the main body, and positioned to lie against or adjacent a surface of the generally tubular object when the sealing device is engaged with the free end of the generally tubular object (fig 5), wherein the grip arrangement is radially moveable with respect to a central axis of the main body (see discussion above for claim 1),
	a grip drive arrangement 97 operable to drive the grip arrangement radially with respect to the central axis of the main body, towards the surface of the generally tubular object (see above);
engaging the sealing device with the free end of the generally tubular object, wherein, when the sealing device is fully engaged with the free end of the generally tubular object, the free end of the generally tubular object contacts a part of the sealing device at a first longitudinal position (fig 5 shows this);
before activating the grip drive arrangement, engaging the sealing device with the free end of the generally tubular object so that the free end of the generally tubular object is spaced apart from the part of the sealing device (fig 5), in a second longitudinal position which is spaced at a distance from the first longitudinal position; and activating the grip drive arrangement to drive the grip arrangement radially with respect to the main body (col 8, line 9 to col 9, line 28 discusses this, see above), and with respect to the central axis of the main body, towards the surface of the generally tubular object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Bowie, Pfefferle, Allen, Maxwell, Kemp, and Janzen disclosing state of the art plugs for pipe ends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH